
	
		I
		111th CONGRESS
		2d Session
		H. R. 4892
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2010
			Mr. McKeon introduced
			 the following bill; which was referred to the Select Committee on Intelligence (Permanent
			 Select), and in addition to the Committees on
			 Armed Services and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the interrogation and detention of enemy
		  belligerents who commit hostile acts against the United States, to establish
		  certain limitations on the prosecution of such belligerents for such acts, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enemy Belligerent Interrogation,
			 Detention, and Prosecution Act of 2010.
		2.Placement of
			 suspected unprivileged enemy belligerents in military custody
			(a)Military custody
			 requirementWhenever within
			 the United States, its territories, and possessions, or outside the territorial
			 limits of the United States, an individual is captured or otherwise comes into
			 the custody or under the effective control of the United States who is
			 suspected of engaging in hostilities against the United States or its coalition
			 partners through an act of terrorism, or by other means in violation of the
			 laws of war, or of purposely and materially supporting such hostilities, and
			 who may be an unprivileged enemy belligerent, the individual shall be placed in
			 military custody for purposes of initial interrogation and determination of
			 status in accordance with the provisions of this Act.
			(b)Delay for
			 intelligence activitiesThe
			 Secretary of Defense and the Director of National Intelligence may, after
			 giving due consideration to operational needs and requirements to avoid
			 compromise or disclosure of an intelligence mission or intelligence sources or
			 methods, jointly authorize an element of the intelligence community that has
			 initially captured an individual who may be an unprivileged enemy belligerent
			 or otherwise taken such individual into custody or placed such individual under
			 the effective control of the United States to hold, interrogate, or transport
			 such individual. Such individual, if retained by the United States following
			 that authorization, shall subsequently be placed into military custody in
			 accordance with subsection (a).
			3.Interrogation and
			 determination of status of suspected unprivileged enemy belligerents
			(a)Interrogation of
			 high-Value detainees
				(1)In
			 generalThe Director of National Intelligence shall, in
			 consultation with the heads of departments and agencies of the United States
			 Government containing elements of the intelligence community, the Director of
			 the Central Intelligence Agency, and the Director of the Federal Bureau of
			 Investigation—
					(A)coordinate the
			 interrogation of high-value detainees and individuals who are not in the
			 custody or under the effective control of the United States, but otherwise meet
			 the definition of a high-value detainee under subsection (c);
					(B)coordinate the preliminary determinations
			 with respect to whether or not high-value detainees are unprivileged enemy
			 belligerents;
					(C)be responsible for
			 any interagency group—
						(i)conducting an
			 interrogation of a high-value detainee or individual who is not in the custody
			 or under the effective control of the United States, but otherwise meets the
			 definition of a high-value detainee under subsection (c); and
						(ii)making a
			 preliminary determination with respect to whether or not the detainee is an
			 unprivileged enemy belligerent; and
						(D)before an officer or employee of the
			 Federal Government provides the warnings of constitutional rights described in
			 Miranda vs. Arizona, 384 U.S. 436 (U.S. 1966) to a high-value detainee who is
			 suspected of terrorism, associated with terrorists, or believed to have
			 knowledge of terrorists and who is captured, held, or questioned by a
			 department or agency that is or contains an element of the intelligence
			 community, approve the providing of such warnings to such high-value
			 detainee.
					(2)LimitationParagraph (1) shall not apply with respect
			 to a detainee who is captured on the battlefield by the Armed Forces of the
			 United States, unless the Director of National Intelligence determines that
			 such detainee is a high-value detainee.
				(3)Certain
			 delegations prohibitedThe Director of National Intelligence may
			 not delegate the authority to approve the providing of warnings under paragraph
			 (1)(D).
				(4)Preliminary
			 determination with respect to high-value detaineesA
			 determination under paragraph (1)(B) shall be based on all intelligence
			 information available. The Director of National Intelligence shall submit each
			 such determination to the Secretary of Defense and the Attorney General.
				(5)Paramount
			 purpose of interrogationsAn
			 interrogation conducted in accordance with this section shall be conducted in a
			 manner to accomplish the paramount purpose of protecting United States
			 civilians and United States civilian facilities through thorough and
			 professional interrogation for intelligence purposes.
				(b)Determinations
			 of status
				(1)Final
			 determinationThe Director of
			 National Intelligence, the Secretary of Defense, and the Attorney General shall
			 jointly submit to the President and to the appropriate committees of Congress a
			 final determination as to whether or not a high-value detainee for which a
			 preliminary determination of status has been made under subsection (a)(1)(B) or
			 (a)(1)(C)(ii) is an unprivileged enemy belligerent for purposes of this Act. In
			 the event of a disagreement between the Director of National Intelligence, the
			 Secretary of Defense, and the Attorney General, the President shall make the
			 final determination.
				(2)Deadline for
			 determinationsAll actions required regarding a high-value
			 detainee under this subsection shall be completed as soon as practicable,
			 consistent with intelligence collection requirements, after the detainee is
			 placed in military custody under section 2.
				(3)Criteria for
			 designation of individuals as high-value detaineesThe criteria
			 for designating an individual as a high-value detainee based on the
			 following:
					(A)The potential
			 threat the individual poses for an attack on civilians or civilian facilities
			 within the United States or upon United States citizens or United States
			 civilian facilities abroad at the time of capture or when coming under the
			 custody or control of the United States.
					(B)The potential
			 threat the individual poses to United States military personnel or United
			 States military facilities at the time of capture or when coming under the
			 custody or control of the United States.
					(C)The potential
			 intelligence value of the individual.
					(D)Membership in al
			 Qaeda, a terrorist group affiliated with al Qaeda, or any other organization
			 designated by the Secretary of State as a foreign terrorist organization in
			 accordance with section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189).
					(E)Such other matters
			 as the President considers appropriate.
					(c)High-Value
			 detainee definedIn this section, the term high-value
			 detainee means an individual placed in military custody under section 2
			 that meets criteria for designating an individual as a high-value detainee
			 based on the criteria referred to in subsection (b)(3), as determined by the
			 Secretary of Defense.
			4.Limitation on
			 prosecution of alien unprivileged enemy belligerents
			(a)LimitationNo funds appropriated or otherwise made
			 available to the Department of Justice may be used to prosecute in an Article
			 III court in the United States, or in any territory or possession of the United
			 States, any alien who has been determined to be an unprivileged enemy
			 belligerent under section 3(b)(1).
			(b)Applicability
			 pending final determination of statusWhile a final determination
			 on the status of an alien high-value detainee is pending under section 3(b)(1),
			 the alien shall be treated as an unprivileged enemy belligerent for purposes of
			 subsection (a).
			5.Detention without
			 trial of unprivileged enemy belligerentsAn individual, including a citizen of the
			 United States, determined to be an unprivileged enemy belligerent under section
			 3(b)(1) in a manner which satisfies Article 5 of the Geneva Convention Relative
			 to the Treatment of Prisoners of War may be detained without criminal charges
			 and without trial for the duration of hostilities against the United States or
			 its coalition partners in which the individual has engaged, or which the
			 individual has purposely and materially supported, consistent with the law of
			 war and any authorization for the use of military force provided by Congress
			 pertaining to such hostilities.
		6.DefinitionsIn this Act:
			(1)Act of
			 terrorismThe term act of terrorism means an act of
			 terrorism as that term is defined in section 101(16) of the Homeland Security
			 Act of 2002 (6 U.S.C. 101(16)).
			(2)AlienThe
			 term alien means an individual who is not a citizen of the United
			 States.
			(3)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
				(A)the Committee on
			 Armed Services, the Committee on Homeland Security and Governmental Affairs,
			 the Committee on the Judiciary, and the Select Committee on Intelligence of the
			 Senate; and
				(B)the Committee on
			 Armed Services, the Committee on Homeland Security, the Committee on the
			 Judiciary, and the Permanent Select Committee on Intelligence of the House of
			 Representatives.
				(4)Article III
			 courtThe term Article III court means a court of
			 the United States established under Article III of the Constitution of the
			 United States.
			(5)Coalition
			 partnerThe term coalition partner, with respect to
			 hostilities engaged in by the United States, means any State or armed force
			 directly engaged along with the United States in such hostilities or providing
			 direct operational support to the United States in connection with such
			 hostilities.
			(6)Geneva
			 Convention Relative to the Treatment of Prisoners of WarThe term
			 Geneva Convention Relative to the Treatment of Prisoners of War
			 means the Geneva Convention Relative to the Treatment of Prisoners of War, done
			 at Geneva August 12, 1949 (6 UST 3316).
			(7)HostilitiesThe
			 term hostilities  means any conflict subject to the laws of war,
			 and includes a deliberate attack upon civilians and civilian targets protected
			 by the laws of war.
			(8)Intelligence
			 communityThe term intelligence community has the
			 meaning given such term under section 3(4) of the National Security Act of 1947
			 (50 U.S.C. 401a(4)).
			(9)Privileged
			 belligerentThe term privileged belligerent means an
			 individual belonging to one of the eight categories enumerated in Article 4 of
			 the Geneva Convention Relative to the Treatment of Prisoners of War.
			(10)Unprivileged
			 enemy belligerentThe term unprivileged enemy
			 belligerent means an individual (other than a privileged belligerent)
			 who—
				(A)has engaged in
			 hostilities against the United States or its coalition partners;
				(B)has purposely and
			 materially supported hostilities against the United States or its coalition
			 partners; or
				(C)was a part of al
			 Qaeda at the time of capture.
				7.Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act, and shall apply with respect
			 to individuals who are captured or otherwise come into the custody or under the
			 effective control of the United States on or after that date.
		
